Citation Nr: 1624230	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from May 1971 to January 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the RO in Columbia, South Carolina.

In February 2012, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

In April 2014, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The RO's compliance with the Board's instructions is discussed below.


FINDINGS OF FACT

1.  The Veteran had no service in the Republic of Vietnam.  

2.  The Veteran had no combat service.

3.  A VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has not confirmed that a diagnosis of PTSD is based upon the Veteran's fear of hostile military or terrorist activity and that such claimed stressor is adequate to support a diagnosis of PTSD.  

4.  A PTSD stressor has not been substantiated.  

5.  No current acquired psychiatric disorder is related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The only mental disorders listed among the presumptive diseases are psychoses.  In order for a psychosis to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.384 (2015) and evidence to substantiate that the disease produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

Psychoses are defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-5): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  38 C.F.R. § 3.384 (2015).  

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(4).

In this case, there are numerous diagnoses of mental disorders, including PTSD, anxiety disorder, bipolar disorder, major depressive disorder, and alcohol abuse disorder.  It does not appear that the Veteran has been diagnosed with a psychosis, and he has been found not to display psychotic features.  As a preponderance of the evidence is against manifestation of a psychosis to a degree of 10 percent or more within one year of service separation, the presumption of service connection for certain chronic diseases is not for application.

It would appear from a review of the post-service clinical records that there is no agreement among the Veteran's treatment providers as to the correct diagnosis.  While he has, since 2007, consistently been diagnosed with a mental disorder, he has been assigned different diagnoses at different treatment sessions, by different providers, and sometimes by the same provider, without explanation for these inconsistencies.  While the record does contain diagnoses of PTSD, or rule-out PTSD, such diagnoses have also been directly questioned.  For example, a November 17, 2010, Adult Mental Status Evaluation, conducted by the Social Security Administration (SSA), includes the examiner's observation that the Veteran reported that he had been diagnosed with PTSD but there was no evidence in the medical record that supported this other than the Veteran's professed need to check his surroundings.  The examiner thought a diagnosis of mood disorder NOS was more appropriate, but also noted: "Strongly consider exaggeration of emotional distress" and "Rule out personality disorder NOS" (VBMS record 06/25/2014).

The SSA records also contain a consultant's note which identified inconsistencies between the Veteran's self-report and mental evaluation report, and noted: "strongly consider exaggeration of emotional distress."  The consultant found the observations were not consistent with PTSD.  The consultant noted that the Veteran "appeared interested in portraying [him]self as quite impaired" and found him to have "Questionable credibility given presentation at evaluation."  The consultant noted that the "VA outpatient notes show much less impairment than counselor" (VBMS record 06/25/2014).  

As noted above, establishing service connection for PTSD involves unique criteria which are set out under 38 C.F.R. § 3.304(f), and these will be addressed in more detail below.  With respect to the other diagnoses and consideration of entitlement under 38 C.F.R. § 3.303, service treatment records reveal no complaint of, or treatment for, symptoms of a mental disorder of any description, and no diagnosis of a mental disorder, at any time during service.  

When examined for service separation in December 1972, the Veteran was found to be psychiatrically normal and he was assigned a physical profile (PULHES) value of S-1.  The "S" stands for psychiatric.  The "1" indicates that he was found to possess a high level of medical fitness and, consequently, was medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

The findings in service and at service separation are probative evidence that a mental disorder did not have onset while the Veteran was on active duty.  They are also probative evidence that there was no psychiatric/mental injury or disease in service as contemplated under 38 C.F.R. § 3.303(a).  

After service, there is no record of treatment for mental complaints until 2007, more than 30 years after service separation.  While not determinative with respect to service connection, this lengthy period after service without complaint or treatment is probative evidence against onset of a mental disorder during service, and is probative evidence against a relationship between a mental disorder of post-service onset and any asserted injury or disease in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

When the Veteran initially sought mental health treatment, he reported having experienced recent financial problems.  In an April 11, 2007, VA Mental Health note, the Veteran reported experiencing extreme depression and having been in bed for several months, just getting up to eat sometimes.  He noted he had been in this condition since November and was about to lose his house and vehicle.  He reported feeling he had failed his family, had gotten them into a terrible financial situation, and they would lose everything.  In a June 20, 2007, Mental Health Note, he noted feeling depressed since December, with decreased appetite, and many days not getting out of bed.  He noted his small business failed the prior year, he was working a temporary job, and could not find permanent employment (VBMS record 05/21/2010).

A May 4, 2009, letter from the Veteran's pastor notes that the Veteran had been dealing with deep depression for "as long as I have known him" and for many years before.  The letter did not state how long the pastor had known the Veteran.

While the evidence establishes initiation of treatment for mental symptomatology since 2007, and that mental symptomatology likely existed prior to his seeking treatment, it does not establish that a mental disorder began in service.  There is also no medical opinion that purports to relate the onset of a mental disorder directly to an injury or disease in service.  Indeed, the Veteran does not assert that he had onset of a mental disorder in service.  He has maintained for purposes of this appeal that he has PTSD of post-service onset that is related to stressful experiences in service.  Accordingly, with respect to entitlement under 38 C.F.R. § 3.303, the Board concludes that a preponderance of the evidence is against the claim.  

Turning to the specific matter of PTSD, or entitlement under 38 C.F.R. § 3.304(f), the crucial determination in this case is not whether the Veteran has a current diagnosis of PTSD.  While that question is certainly in doubt in the presence of the various conflicting diagnoses throughout the appeal, it is the verification of an in-service stressor which is the determinative factor in this appeal.  In the absence of a verified stressor, a diagnosis of PTSD cannot substantiate a claim for service connection.  As will next be discussed, after a review of all of the evidence, the Board finds that a preponderance of the evidence is against a verified PTSD stressor in service.  

Of great significance in the Board's determination as to verification of a stressor in service are the inconsistencies in the Veteran's various accounts of the events of service.  The Board finds that these inconsistencies are material and that they render his accounts non-credible.  

Perhaps the most glaring inconsistency comes from the Veteran's report of his duty location in service.  In correspondence with VA adjudicators, he has maintained that he served overseas in Korea.  However, in several discussions with treatment providers, he has maintained that he served in Vietnam.  For example, he reported at a February 22, 2007, Emergency Department admission that he was a Vietnam veteran.  While this may arguably be accurate in that he is a Vietnam Era veteran, he more specifically reported in a January 22, 2009, Mental Health evaluation that, while he was serving "in Vietnam" he saw soldiers killed whom he knew.  He reported that, since he was no longer working, he had more time to think about what happened "in Vietnam."  In a March 6, 2009, Nurse Practitioner note, it was noted that the Veteran became increasingly more intense in his descriptions of PTSD symptoms of anxiety and depression as well as describing what he saw "in Vietnam," as if were trying to convince the provider that his pain was real (VBMS record 05/21/2010).  

The Veteran's service personnel records have been reviewed and, while they substantiate service in Korea, they show no service in Vietnam at any time.  Moreover, the Veteran has elsewhere denied that he service in Vietnam.  Thus, to the extent his stressors are based on his asserted Vietnam service, these stressors are inherently incredible.  See Samuels v. West, 11 Vet. App. 433, 436 (1999) (where a veteran sought service connection for posttraumatic stress disorder, based upon multiple stressors occurring during combat in Vietnam, and the record clearly showed he had never served in Vietnam, no presumption of credibility attached to his statements of his in-service claimed stressors).

The Veteran has also described stressors involving his service in Korea.  The primary account provided by the Veteran involves witnessing a man cut himself with a razor.  However, this account has varied in significant details as well and attempts to verify the account based on the information provided by the Veteran have been unsuccessful.  In a statement received in May 2009, the Veteran asserted that a soldier whose last name was Myers was standing in formation with him.  This individual made a statement to the effect that he could not "take it" anymore.  He then slashed his wrists with a razor.  According to one account, they told the staff sergeant that he had a man that was trying to kill himself and the staff sergeant came and assisted in removing the man from the platoon.  

A March 13, 2009, clinical evaluation at Tri-County Health Center (see also March 19, 2009, SSA evaluation) notes a similar account wherein a fellow soldier standing beside the Veteran while in formation slit his wrists.  The Veteran stated that he was unable to do anything and had to wait for MPs to drag him away (VBMS record 06/12/2009).  

In a February 10, 2011, SSA Mental Status Examination, the Veteran recounted having witnessed a man in his platoon try to commit suicide right beside him.  He stated they were supposed to keep their mouth shut and not show any emotion.  

At the Board hearing, the Veteran reiterated the assertion that he observed an individual cutting his wrists in formation, but instead of the individual being removed by the staff sergeant or MPs and having tried to commit suicide, here, the Veteran recounted that the individual actually committed suicide.  

In the May 2009 statement, the Veteran also described witnessing what he described as race riots involving African Americans plotting against certain members in the platoon, especially Caucasians.  He asserted that these individuals took their fatigues off and refused to wear them.  The company commander told them to put their fatigues back on or they would be fired upon.  According to the Veteran, these individuals were sentenced to 30 years in prison. 

In a February 10, 2011, SSA Mental Status Examination, the Veteran stated that he thought the black soldiers were not supportive of the white soldiers and that they were not playing on the same team.  

In a memorandum for the record, the RO recorded its efforts to confirm these stressors.  The RO determined that the information required to corroborate stressful events in service was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and insufficient to allow for meaningful research of NARA records.  In a March 18, 2010, memorandum for the record, the RO concluded that the assertions pertaining to race wars wherein the Veteran described seeing soldiers disobeying orders and causing trouble was not something that could be sent to JSRRC.  The RO also reported that a search was conducted through the National Archives Database for the name, location, and dates described by the Veteran of the individual who tried to cut his wrists had produced no results.  

In response to the RO's findings, the Veteran provided a more precise date range for the individual who reportedly cut his wrists.  In a June 2010 memorandum from JSRRC, it was noted that a review of US Army casualty data information did not list anyone by the last name Myers as a casualty in Korea during the period specified.  It was recommended that Morning Reports might also be checked.  The RO conducted a review of Morning Reports for the period specified and these reports did not list the individual described by the Veteran.  

While the initially reported stressors could not be verified, in an October 18, 2007, Mental Health note, the Veteran reported that he was a "combat" veteran.  He did not describe the details of his engagement in combat.  A March 19, 2009, SSA evaluation notes the Veteran's recollection of experiencing "terror" at seeing North Korean soldiers aim their rifles at "them" on a daily basis, and he expressed his belief that they [North Koreans] may have shot some soldiers [U.S.] and the State Department covered it up.  

At the Board hearing, the Veteran added a new account wherein he reported that three guys in the chow line were actually killed by North Koreans that came across the border.  He asserted that this was in November to December of 1971.  He did not provide the names of any individual involved.  The Veteran had never before mentioned this episode, and it appears inconsistent with his earlier expressed "belief" that soldiers "may have" been shot.  The Veteran also reported the stress of being on "constant alert" and that the North Koreans were constantly coming across the border with satchel charges.  

While the Board takes notice of the history of insurgent activity across the demilitarized zone extending throughout much of the 1960s, the Veteran's service was entirely after this period.  See Report for Congress: North Korea:
Chronology of Provocations, 1950 - 2003, <Federation of American Scientists https://fas.org/man/crs/RL30004.pdf.>  

The Board finds that the Veteran's presence in Korea from November 1971 to January 1973 is itself evidence that weighs against his engagement in combat with the enemy during such service, and is evidence that weighs against his assertions that there were North Korean attacks on US installations or personnel along the demilitarized zone during his service.  

In sum, the Veteran's assertions of in-service stressors have been materially inconsistent with one another and with his service records.  They are therefore deemed not credible.  The Board finds that a preponderance of the evidence is against the Veteran's asserted engagement in combat with the enemy and is against the occurrence of any of his claimed stressors.  

The Veteran's principal stressor of witnessing an individual cut his wrists does not involve hostile military or terrorist activity in service.  In light of the Board's finding with respect to the non-credibility of the Veteran's accounts of being attacked by North Korean soldiers, and the general non-credibility of his post-service accounts of in-service stressors, his assertions regarding fear of hostile military or terrorist activity in service are also not credible.  38 C.F.R. § 3.304(f)(4).

As the credible evidence regarding service establishes no injury or disease in service that may be related to a current mental disorder, and no verified in-service stressor that may be related to a PTSD diagnosis, the Board concludes that service connection for a mental disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter March 2009 and May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, service personnel records, morning reports, VA outpatient treatment reports, SSA records, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to this claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As discussed above, the Board has determined that there was no injury or disease in service to which a current diagnosis of an acquired psychiatric disorder other than PTSD can be related.  Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

Regarding PTSD, the Board has found the Veteran's assertions regarding specific events of his service to be generally inconsistent, and has found certain assertions, such as his claimed service in Vietnam, to be inherently incredible.  Accordingly, the Board finds that referral of the claim to a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to obtain an opinion as to whether his claimed stressors, to include fear of hostile military or terrorist activity, are adequate to support a diagnosis of PTSD, is also not warranted. 

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's April 2014 remand instructions by (1) obtaining outstanding VA and private clinical records; (2) obtaining the Veteran's SSA disability determination with all associated medical records; (3) documenting the attempts made to obtain these records; (4) reviewing the newly obtained records and considering additional development; and (5) readjudicating the claim and issuing a Supplemental Statement of the Case.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


